In re: Michael G. Thevis, Robert DiBernardo and Eros Cinema, Inc. applying for Certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 255 So.2d 876.
Writ denied. Under the only error assigned this relator, who is defendant, is not entitled to relief.
SUMMERS, Justice:
In my view it was error for the Court of Appeal to grant writs in this case. Hence, any application to review action taken as a result of granting that writ is without basis and should be refused.